DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-21 of U.S. Patent No. 11,240,976 to Larsen, supplied by applicant. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim(s) are generally broader than the claims in the parent application.  Broader claims in a later application constitute obvious double patenting of narrow claims in an issued patent.  See In re Van Ornum and Stang, 214, USPQ 761, 766, and 767 (CCPA) (The court sustained an obvious double patenting rejection of generic claims in a continuation application over narrower species claims in an issued patent) ; In re Vogel, 164 USPQ 619, 622, and 623 (CCPA 1970)  (Generic application claims specifying “meat” is obvious double patenting of narrow patent claims specifying “pork”).  
Allowable Subject Matter
Claims 1-20 would be allowable if the rejection(s) under double patenting, set forth in this Office action, is overcome.  The following is a statement of reasons for the indication of allowable subject matter:  
While U.S. Pat. No. 10,101,753 to Levine, supplied by applicant, teaches:  
A system for altering a watering system based on a landscape event, the system comprising: 
a remote device operable to present an interface to a user to receive input from the user (Fig. 9, remote computer 914; Fig. 13, Col. 17, lines 21- Col. 18, line 32), wherein the user selects one of: 
a type of the landscape event from a plurality of predetermined landscape events, the plurality of predetermined landscape events comprising lawn mowing service, fertilization application, sod installation, shrub installation, tree installation, and flower installation; 
a date of the landscape event (Levine teaches the server receiving selection from remote computer 914 of Zone B sodded, on a particular day of the month, such as the 9th day of the month (Fig. 9, server 908, Col. 15, line 54 – Col. 16, line 21; Fig. 13, element 1306, more water, less water, flower sodding, fertilizer, do not water, Col. 17, lines 21- Col. 18, line 32; Col. 13, lines 46-63; Col. 20, lines 39-51, e.g., user adjust watering program for zone B sodded on 9th day of the month, and e.g, by selecting zone B sodded this is signal to enable watering for each time of day duration e.g., 7:20-7:40, 8:10-8:20, and 8:35-8:40); and 
a time of day of the landscape event; 
a processor (Fig. 9, server) 
the processor configured to: 
receive a signal from the remote device for the type of the landscape event, the date of the landscape event (Levine teaches the server receiving selection from remote computer 914 of Zone B sodded, on a particular day of the month, such as the 9th day of the month (Fig. 9, server 908, Col. 15, line 54 – Col. 16, line 21; Fig. 13, element 1306, more water, less water, flower sodding, fertilizer, do not water, Col. 17, lines 21- Col. 18, line 32; Col. 13, lines 46-63; Col. 20, lines 39-51, e.g., user adjust watering program for zone B sodded on 9th day of the month, and e.g, by selecting zone B sodded this is signal to enable watering for each time of day duration e.g., 7:20-7:40, 8:10-8:20, and 8:35-8:40), 
signal a controller to alter a watering schedule based on the type of landscape event and the date (Fig. 13, Col. 17, lines 21- Col. 18, line 32; Col. 13, lines 46-63; Col. 20, lines 39-51); and 
the controller (auxiliary controller 840) connected to the processor configured to receive signals from the processor; wherein the controller controls an application of water for a specified location (Fig. 13, zones, Col. 3, lines 48-51; Col. 15, lines 54- Col. 16, line 21; Fig. 8, Col. 65 – Col. 14, line 50; Fig. 17, Col. 14, line 51 – Col. 15, line 54).  
A system for adjusting a watering system, the system comprising: 
at least one processor (Fig. 9, Col. 17, lines 21-35, server 908; Col. 15, line 54 – Col. 16, line 21, “The server 908 uses the account information to provide an interface such as a web page to a remotely located computing device, such as computer 914 or mobile device 916, to allow a user of devices 914, 916 to set or adjust a watering program, as well as to see what watering has occurred, including rain events that caused a shift in the watering program followed by the auxiliary sprinkler controller 840”) programmed with predetermined landscape events, the at least one processor configured to:
6SLC_4967747.1receive a landscape event type signal from a user interface (Fig. 9, server 908, Col. 15, line 54 – Col. 16, line 21; Fig. 13, element 1306, more water, less water, flower sodding, fertilizer, do not water, Col. 17, lines 21- Col. 18, line 32; Col. 13, lines 46-63; Col. 20, lines 39-51, e.g., user adjust watering program for zone B sodded on 9th day of the month, and e.g, by selecting zone B sodded this is signal to enable watering for each time of day duration e.g., 7:20-7:40, 8:10-8:20, and 8:35-8:40); 
receive a date signal from the user interface based on the user's selection of a date of the landscape event; receive a time signal from the user interface based on the user's selection of a time of day of the landscape event (Levine teaches the server receiving selection of landscape event type signal, such as Zone B sodded, on a particular day of the month, such as the 9th day of the month, that is a signal that also enables watering for each time of day duration e.g., 7:20-7:40, 8:10-8:20, and 8:35-8:40 (Fig. 9, server 908, Col. 15, line 54 – Col. 16, line 21; Fig. 13, element 1306, more water, less water, flower sodding, fertilizer, do not water, Col. 17, lines 21- Col. 18, line 32; Col. 13, lines 46-63; Col. 20, lines 39-51, e.g., user adjust watering program for zone B sodded on 9th day of the month, and e.g, by selecting zone B sodded this is signal to enable watering for each time of day duration e.g., 7:20-7:40, 8:10-8:20, and 8:35-8:40).  
process the landscape event type signal, the date signal, and the time signal (Fig. 13, Col. 17, lines 21- Col. 18, line 32; Col. 13, lines 46-63; Col. 20, lines 39-51); 
signal at least one controller to adjust a watering schedule based the landscape event type signal, the date signal, and the time signal (Fig. 13, Col. 17, lines 21- Col. 18, line 32; Col. 13, lines 46-63; Col. 20, lines 39-51; Levine clearly shows a change of watering schedule on Fig. 13 and teaches this is in response to user selection of, e.g., zone B being sodded and a specific maximum time of 35 minutes of enabling the watering durations and a specific time of at least a week (Levine teaches 1306 of Fig. 13 adjusts the total watering duration for that zone selected, and Levine goes on to teach how this duration is based on predetermined durations of 20, 10, and 5 minutes that are enabled get the maximum watering time of 35 minutes (Col. 17, lines 21 – Col. 18, lines 32; “On the 9.sup.th day of the month, the watering program is adjusted by a user (i.e. using a pop-up menu similar to 1306) to indicate that zone B was sodded. Thus, zone B needs to be watered every day for at least a week. Accordingly, beginning on the 10.sup.th day of the month, zone B is watered by the auxiliary sprinkler controller during every duration for zone B, even though the next regular watering day isn't until the 11.sup.th day of the month. Therefore zone B continues to be watered every day until the 18.sup.th, and the other zones are watered every third day. From the 10.sup.th to the 17.sup.th zone B can further receive maximum watering time (e.g 35 minutes) by enabling watering for zone B during each of the 20, 10, and 5 minute durations for zone B (e.g. 7:20-7:40, 8:10-8:20, and 8:35-8:40). That means the auxiliary sprinkler controller closes the interrupt switch for those durations, and the electricity provided by the legacy sprinkler controller to the valve control of zone B causes watering to occur during those time times. Furthermore, during the "WATER: ALL" days of the 11.sup.th, 14.sup.th, and 17.sup.th the watering for zone B can remain at 35 minutes total, while the watering for the other zones remains at 15 minutes. After the 17.sup.th, watering for zone B can revert to 15 minutes of total time, and to occur every third day.”; “In the example shown, the user has selected zone C ("ZC") resulting in pop-up menu 1306 being presented that offers several alternatives, including "more water," "less water," "flower," "sodding," "fertilizer," and "do not water." Selecting any of these options will adjust the total watering duration for that zone, either temporarily or until changed again by the user.”; “Assume for this example, that the legacy sprinkler controller has three subsets of durations for 20, 10, and 5 minutes, respectively, as shown in FIG. 10, and that the user has enabled the 10 and 5 minute durations for all zones; as a result the "WATER: ALL" means all zones received 15 minutes of watering, but the interrupt switch remained open while the legacy sprinkler controller was providing the 20 minute duration subset, preventing watering from 7:00 to 8:00.”), which reads on the landscape event comprises a predetermined duration.  Additionally, the weeklong change for the zone B sod event (Col. 17, lines 21 – Col. 18, lines 32) also reads on the landscape event comprises a predetermined duration), which reads on signal at least one controller to adjust a watering schedule based on a user's selection of the at least one landscape event and a specific time of the landscape event.); 
receive a signal of completion of the at least one landscape event based on a predetermined duration of the landscape event (Levine clearly shows a completion signal, from part of the watering system, to the Aux sprinkler controller (Fig. 16, Col. 19, lines 41- Col. 20, line 38)); 
process a signal of the predetermined duration of the at least one landscape event (Fig. 12, Col. 16, lines 47- Col. 17, line 20); and 
the at least one controller connected to the at least one processor, the at least one controller configured to receive signals from the at least one processor; wherein the at least one controller controls an application of water for a specified location (Fig. 13, zones, Col. 3, lines 48-51; Col. 15, lines 54- Col. 16, line 21; Fig. 8, Col. 65 – Col. 14, line 50; Fig. 17, Col. 14, line 51 – Col. 15, line 54).

And, U.S. Pat. No. 6,453,215 to Lavoie, supplied by applicant, teaches signal the controller that the landscape event is completed (Fig. 3, Col. 13, lines 6-30, germinate program active until germinate program shut off with germinate key 68; Col. 10, lines 3-13, Germinate program designed to meet needs of newly seeded lawn and then be deselected) after predetermined duration of the landscape event (Col. 13, lines 7-31, germinate program start time and length; Col. 4, lines 25-34, programs include start times and watering length).  
Additionally, Lavoie teaches receive a signal of completion from the watering system after the predetermined duration of the landscape event and process the signal of completion (Applicant argues Lavoie fails to provide this same signal from the watering system to the processor of completion of an event.  The examiner respectfully disagrees.  Lavoie teaches germinate program active until germinate program shut off with germinate key 68, which is part of the watering system, signaling the controller that germinate program is deactivated and the normal program is retrieved (Fig. 3, Col. 13, lines 6-30, Col. 10, lines 2-16), reads on provide this same signal from the watering system to the processor of completion of an event. ); 
the at least one processor is configured to: 
receive a signal of completion of a landscape event from a user (Fig. 3, Col. 13, lines 6-30, germinate program active until germinate program shut off with germinate key 68); 
15signal the at least one controller that the landscape event is completed based on the predetermined duration and to revert to an original watering schedule (Fig. 3, Col. 13, lines 6-30, germinate program active until germinate program shut off with germinate key 68, when germinate program is deactivated, the normal program is retrieved; Col. 7, lines 43-50, triac drive 26 for each watering zone for switching power on; Col. 10, lines 2-16).  
Additionally, Lavoie teaches receive a signal of completion of the at least one landscape event from the watering system based on a predetermined duration (Applicant argues Lavoie fails to provide this same signal from the watering system to the processor of completion of an event.  The examiner respectfully disagrees.  Lavoie teaches germinate program active until germinate program shut off with germinate key 68, which is part of the watering system, signaling the controller that germinate program is deactivated and the normal program is retrieved (Fig. 3, Col. 13, lines 6-30, Col. 10, lines 2-16), reads on provide this same signal from the watering system to the processor of completion of an event. ); 

Neither Levine nor Lavoie taken either alone or in obvious combination disclose all the claimed features of applicant’s instant invention, specifically including: 
1. A system for altering a watering system based on a landscape event, the system comprising: an irrigation manager interface on a first remote device, the irrigation manager interface comprising a task menu for an irrigation manager user to input one or more customized landscape tasks, the one or more customized tasks including a type of landscape event and one or more zones affected; a user interface to receive input from the user, the user interface operable on a second remote device, and wherein the user interface comprises a plurality of selections including: a plurality of predetermined landscape events, the plurality of predetermined landscape events including at least one of lawn mowing service, fertilization application, sod installation, shrub installation, tree installation, and flower installation; the one or more customized landscape tasks; and a date of the landscape event; a processor programmed with the plurality of predetermined landscape events and customized landscape tasks, each of the plurality of predetermined landscape events and customized landscape tasks comprising a predetermined duration to water or not water a landscape based on the type of the predetermined landscape event, the processor configured to: receive a signal from the first remote device for the type of the predetermined landscape event or customized landscape task, the date of the landscape event or customized landscape task; process the predetermined landscape event or customized landscape task, wherein the type of landscape event comprises the predetermined duration to water or not water the landscape; signal a controller to alter a watering schedule based on the type of landscape event and the date of the landscape event; receive a signal of completion of the landscape event after the predetermined duration to water or not water the landscape; process the signal of completion; and signal the controller that the landscape event is completed after the predetermined duration of the landscape event; and the controller connected to the processor configured to receive signals from the processor; wherein the controller controls an application of water for a specified location.
14. A system for adjusting a watering system, the system comprising: an irrigation manager interface on a first remote device, the irrigation manager interface comprising a task menu for an irrigation manager user to input one or more customized landscape tasks, the one or more customized tasks including a type of landscape event and one or more zones affected; at least one processor programmed with predetermined landscape events, and at least one user interface on a second remote device in communication with the at least one processor, the at least one user interface comprising means for a user to select a landscape event type, a date, a time, and the one or more customized landscape tasks, and wherein the at least one processor is configured to: receive a landscape event type signal from the user interface, the landscape event type signal comprising a landscape event or the one or more customized landscape tasks, and a duration of time to water or not water a landscape; receive a date signal from the user interface; receive a time signal from the user interface; process the landscape event type signal, the date signal, and the time signal; signal at least one controller to adjust a watering schedule based on the landscape event type signal, the date signal, and the time signal; receive a signal of completion of the landscape event based on a predetermined duration of the landscape event; process a signal of the predetermined duration of the landscape event; and signal the at least one controller that the landscape event is completed based on the predetermined duration; and the at least one controller connected to the at least one processor, the at least one controller configured to receive signals from the at least one processor; wherein the at least one controller controls an application of water for a specified location.
20. A system for adjusting a watering system, the system comprising: a first irrigation manager interface comprising a menu for an irrigation manager user to input a customized landscape task, the customized landscape task comprising a landscape event and an area of land affected by the landscape event; a processor in communication with the first irrigation manager interface and a second user interface, the processor programmed with a plurality of predetermined landscape events, and the customized landscape task from the first irrigation manager interface; the second user interface comprising means for a user to select: a predetermined landscape event from the plurality of predetermined landscape events or the customized landscape task, a date, and a time; and wherein the processor is configured to: receive a landscape event type signal from the second user interface, the landscape event type signal comprising the predetermined landscape event or the customized landscape task; receive a date signal from the user interface; receive a time signal from the user interface; process the landscape event type signal, the date signal, and the time signal; signal at least one controller to adjust a watering schedule based on the landscape event type signal, the date signal, and the time signal; receive a signal of completion of the landscape event based on a predetermined duration of the landscape event; process a signal of the predetermined duration of the landscape event; and signal the at least one controller that the landscape event is completed based on the predetermined duration; and the at least one controller connected to the processor, the at least one controller configured to receive signals from the processor; wherein the at least one controller controls an application of water for a specified location.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896